 Case 3:18-cv-00173-GMG Document 19 Filed 04/01/19 Page 1 of 1 PageID #: 93



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

MARIAH NORTON,

              Plaintiff,


v.                                                     CIVIL ACTION NO.: 3:18-CV-173
                                                       (GROH)


1863 PAC, LTD., JOHN DOE 1,
JOHN DOE 2 and ABC COMPANY,

              Defendants.

                  ORDER SUBSTITUTING DEFENDANT’S COUNSEL

       Currently before the Court is Defendant 1863 PAC, LTD.’s Motion to Substitute

Counsel. ECF No. 18. The Court, having reviewed and considered the motion, does

hereby ORDER that Joseph M. Ward is hereby recognized and shall be counsel of record

for Defendant 1863 PAC, LTD.

       Accordingly, the Defendant’s original counsel, Carol P. Smith, is relieved of any

further responsibility regarding the Defendant’s representation in this matter.

       The Clerk of Court is DIRECTED to update the docket sheet to reflect the contents

of this Order and to transmit copies to all counsel of record. The Clerk is further

DIRECTED to remove Ms. Smith from the service list after this Order is transmitted.


       DATED: April 1, 2019
